Title: To James Madison from William Willis, 13 July 1803 (Abstract)
From: Willis, William
To: Madison, James


13 July 1803, Barcelona. Has heard nothing from Tripoli. The Algerines have captured a number of British ships “On account of their Papers not agreeing with the forms Last sent out.” Has ordered Capt. James Mills to deliver his ship’s papers, “but he has absolutely refus’d to do it.” Benjamin B. Mumford has set out for Bordeaux, “Leaving Baker & Ogden & Schwartz their agents” in Marseilles. Mills, who is in Barcelona with his comrades’ effects, informs Willis “that Baker has been an old trader with false papers” and that nearly all British ships have false American papers. Mills claims “he saw an English Captain with a set of them in this Port but … says he does not know the name of the Captain.” Calls for a change in ship’s papers; suggests they be printed on fine paper, which captains “should be Obligd to Exhibit to the Consuls of Every Port they Visit.” Suggests that the “Check pass” be printed on special paper with a watermark and that this paper be restricted to this use only. “My attempting to investigate the business of the false papers & to detect the Authors has nearly cost me my life Poison & Daggers have been employd to destroy me.” Has not yet fully recovered from the poison used at “the instigation of those Vilains.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 4 pp.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

